Citation Nr: 1543695	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.   


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The appellant was released from active duty for training in June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO stated in the January 2012 rating decision that the appellant served on active duty for training purposes from October 1988 to June 1989.  A Department of VA request for information form notes that he had no active duty service other than for training purposes.  A DD 215 is associated with the record and reflects a separation date of June 1989.  Although service records are associated with the claims file, the claims file does not contain his DD 214.  Upon remand, the RO shall request his Official Military Personnel File, to include the DD 214, if available.  

The appellant contends that he has a current acquired psychiatric disorder that had its onset during his active duty for training period.  His service records reflect that he had a normal psychiatric evaluation upon entrance in October 1988.  He was treated for psychiatric symptoms in service and was diagnosed in service with generalized anxiety disorder and depressive disorder.  See March 1989 and June 1989 service treatment records.  A Medical Board report found the appellant unfit for further service by reason of depressive disorder which existed prior to enlistment and which was not aggravated by service.  

He was afforded a VA examination in January 2012.  The appellant reported that he was prescribed Zoloft and that he had psychiatric symptoms when he does not take Zoloft.  The examiner stated that his described psychiatric symptoms are "psychotic in nature" and that Zoloft does not treat psychotic symptoms of the magnitude the appellant reported.  Moreover, although he reported anxiety, it was not of the degree to warrant a psychiatric diagnosis.  The examiner opined that the appellant did not have a current mental health diagnosis.  

A September 2012 private mental health report was submitted.  A psychologist interviewed the appellant via telephone and diagnosed him with major depressive disorder.  As the appellant has submitted evidence which provides an indication of a current disability, the Board finds that a remand is required in order to afford the appellant a VA examination to determine the nature, onset, and etiology of any currently diagnosed acquired psychiatric disorder.    

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's complete Official Military Personnel File (OMPF) and associate the available records with the claims file, to specifically include the DD 214, if available.  If the OMPF is unavailable, documentation of such must be provided in the claims file.  

2.  Ask the appellant to identify any VA or private mental health treatment, to specifically include the private doctor who prescribed Zoloft.  The identified records should be associated with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the appellant so he can submit any copies in his possession. 

3.  Invite the appellant to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service mental health condition.  He should be provided an appropriate amount of time to submit this evidence.

4.  Then, schedule the appellant for an appropriate psychiatric examination to address the nature, onset, and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 
 
The examiner must determine whether the appellant has a current acquired psychiatric disorder.  The examiner should consider the January 2012 VA examination report, which states that the appellant does not have a current mental health disorder, and the September 2012 private evaluation report, which diagnoses the appellant with major depressive disorder. 

The examiner should then state the likelihood that any acquired psychiatric disorder found to be present existed prior to service.  If the examiner concludes that an acquired psychiatric disorder found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service. 

If the examiner diagnoses the appellant as having an acquired psychiatric disorder that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service. 

A thorough rationale and explanation for the conclusions reached should be set forth.  

5.  Readjudicate the appellant's claim.  If the claims are not granted in full, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




